            Case 3:20-cr-30166-SPM Document 13 Filed 11/23/20 Page 1 of 1 Page ID #92

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         SouthernDistrict
                                                     __________   Districtofof__________
                                                                               Illinois

                  United States of America                            )
                             v.                                       )     Case No. 20-cr-30166-SPM-001
                        Emmitt T. Tiner                               )
                                                                      )
                             Defendant                                )

                                         ORDER SCHEDULING A DETENTION HEARING


          A detention hearing in this case is scheduled as follows:


Place: United States District Court                                        Courtroom No.: 3rd Visiting Judge Courtroom
         750 Missouri Ave
         East St. Louis, IL 62201                                          Date and Time: 11/25/20        DW 9:30 am


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:          11/23/2020                                                                  s/ Gilbert C. Sison
                                                                                             Judge’s signature




                                                                                           Printed name and title
